DETAILED ACTION
The action is responsive to the following communications: the Application filed October 15, 2020.
Claims 1-12 and 14-20 are pending. Claims 1, 10 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0148402) in view of Becker (US 6,788,615).
Regarding independent claims 1, 10 and 18, Chang et al. teach a three-dimensional (3D) storage circuit (para. 0035: 3D memory IC) comprising: 
two or more tiers (e.g., FIG. 2: top and bottom chip layers, see para. 0005) of semiconductor dies; 
a storage array having a plurality of bitcells arranged on the two or more tiers to thereby form a plurality of storage subarrays (FIG. 2: 110 and 120, para. 0005: memory array (110, 120)); 
row and column replica tracking cells arranged on each of the tiers (para. 0005: … self-timing control circuit is proposed …); and 
a timing circuit coupled to the tracking cells (FIG. 13: 203, para. 0045: … tracking circuit 203 utilize a replica column circuit …) of each of the tiers, wherein the timing circuit includes a local clock generator (para. 0008:  … operates under control of a first clock and an independent receiving device that operates under control of a second clock …) configured to generate a global tracking signal in response to an external clock signal, and to independently control a timing and/or voltage state of each of the tiers during an access operation of the 3D storage circuit in response to or using tier-specific trim bits for each respective one of the tiers, thereby accounting for predetermined inter-tier variations of the 3D storage circuit (para. 0005: … self-timing control circuit is proposed … so that the self-timing can be automatically adjusted based-on different characteristic of each chip …).
Chang et al.’s self-timing control circuit does not explicitly disclose row replica tracking cells.
Becker teach the discrepancy in FIG. 3 and accompanying disclosure, i.e., 313 and 319 of FIG. 3, self-timing architecture including dummy word-lines for each memory banks (claimed each of the tiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Becker to the teaching of Chang et al. such that a memory device, as taught by Chang et al., utilizes dummy word-lines in a self-timing control circuit, as taught by Becker, for the purpose of providing a self-timing reset signal for the memory device, thereby the self-timing reset signal is provided to each active memory bank in the row of memory banks (see Becker, Abstract).
Regarding claim 2, Chang et al. and Becker, as combined, teach the limitations of claim 1.
Chang et al. and Becker further teach the timing circuit includes a single local clock generator shared by the two or more tiers (see Chang et al. and Becker’s global control circuitry (Chang’s FIG. 1: 100 and Becker’s FIG. 3: 306), i.e., generating clock signals for each chips (claimed tiers) coming from global control signal circuit). 
Further, global and local clock generator circuits to provide clock signals to each block (claimed tiers) is a well-known technology for a type of signal generator circuits for its purpose. 
Regarding claims 3 and 11, Chang et al. and Becker, as combined, teach the limitations of claims 1 and 10 respectively.
Becker further teach the timing circuit includes a plurality of replica or dummy word line (DWL) drivers each configured to output a DWL signal to the tracking cells of a respective one of the tiers in response to the global tracking signal (FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Becker for the same purpose of providing self-timing signal to each active memory bank in the row of memory banks.
Regarding claim 4, Chang et al. and Becker, as combined, teach the limitations of claim 1.
Chang et al. and Becker further teach the local clock generator includes a plurality of local clock generators each arranged on a respective one of the tiers (see Chang et al. and Becker’s global control circuitry (Chang’s FIG. 1: 100 and Becker’s FIG. 3: 306), i.e., generating clock signals for each chips (claimed tiers) coming from global control signal circuit). 
Further, global and local clock generator circuits to provide clock signals to each block (claimed tiers) is a well-known technology for a type of signal generator circuits for its purpose. 
Regarding claim 7, Chang et al. and Becker, as combined, teach the limitations of claim 1.
Chang et al. and Becker further teach at least two of the storage subarrays have an unequal number of the bitcells (see e.g., Chang’s FIGS. 1-2 and Becker’s FIG. 3).

Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0148402) in view of Becker (US 6,788,615), further in view of Marfatia et al. (US 9,858,217).
Regarding claims 5 and 15, Chang et al. and Becker, as combined, teach the limitations of claims 1 and 11, respectively.
Chang et al. and Becker do not explicitly disclose on each respective one of the tiers, corresponding replica or dummy bit line pulldown (DBLPDN) circuitry coupled to the tracking cells and configured to independently adjust a replica or dummy bit line voltage in a respective one of the tiers in response to at least some of the trim bits.
Marfaia et al. teach the discrepancies in FIG. 5(A) and accompanying disclosure, i.e., pull-down device 503 coupled to dummy bit line, DBL_IN.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Marfaia et al. to the teaching of Chang et al. and Becker, as combined, such that a memory device, as taught by Chang et al. and Becker, utilizes dummy bit line pulldown circuit, as taught by Marfaia et al., for the purpose of adjusting operating voltage of the selected memory device.

Allowable Subject Matter
Claims 6, 8-9, 12, 14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825